 1
     THOMAS A. JOHNSON, #119203
     Kristy M. Horton, #271250
 2   Law Office of Thomas A. Johnson
     400 Capitol Mall, Suite 2560
 3
     Sacramento, California 95814
 4   Telephone: (916) 422-4022
 5                         IN THE UNITED STATES DISTRICT COURT
 6                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 7
                                                    )
 8   UNITED STATES OF AMERICA,                      )   Case No.: 2:17-cr-143 JAM
 9                                                  )
                    Plaintiff,                      )   DEFENDANT’S STIPULATION AND
10          v.                                      )   ORDER FOR CONTINUANCE OF J&S
                                                    )
11   JASON HARLEY COSTA,                            )   Date: March 12, 2019
                                                    )   Time: 9:15 a.m.
12                  Defendant.                      )   Judge: Hon. John A. Mendez
13                                                  )

14
            IT IS HEREBY STIPULATED BY AND AMONG ALL PARTIES that the
15
     Judgment and Sentencing scheduled for March 12, 2019, is continued to May 7, 2019, at
16
     9:15 a.m. in the same courtroom. Probation has requested additional time to prepare the
17
     PSR. The PSR schedule is to be amended as follows:
18
19   Judgment and Sentencing date:                              May 7, 2019
20
21   Reply or Statement                                         April 30, 2019

22   Motion for Correction of the Pre-Sentence
     Report shall be filed with the court and                   April 23, 2019
23   served on the Probation Officer and opposing
24   counsel no later than:

25   The Pre-Sentence Report shall be filed with
     the court and disclosed to counsel no later                April 16, 2019
26   than:
27
     Counsel’s written objections to the Pre-
28   Sentence Report shall be delivered to the                  April 2, 2019


                                                                                             1
     Probation Officer and opposing counsel
 1
     no later than:
 2
     The Proposed Presentence Report Shall be             March 19, 2019________________
 3   Disclosed to Counsel no Later Than:
 4
 5
 6
 7
     IT IS SO STIPULATED.
 8
 9   DATED: March 4, 2019                           By:   /s/ Thomas A. Johnson
10
                                                          THOMAS A. JOHNSON
                                                          Attorney for Jason Costa
11
12
     DATED: March 4, 2019                                 MCGREGOR W. SCOTT
                                                          United States Attorney
13                                                  By:    /s/ Jason Hitt
14
                                                          JASON HITT
                                                          Assistant United States Attorney
15
16
                                                ORDER
            IT IS SO ORDERED.
17
     DATED: 3/4/2019
18
19                                                  /s/ John A. Mendez
20
                                                    HON. JOHN A. MENDEZ
                                                    United States District Court Judge
21
22
23
24
25
26
27
28


                                                                                             2
